EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Benado on July 2, 2021.

The application has been amended as follows: 
Please cancel claim 20.
Please amend claims 1, 8, 15, and 17 as follows:

Claim 1
On [line 28] of claim 1, please change “a virtual document object” to --the created virtual document object--.
On [line 29] of claim 1, please change “the users” to --the users enabled to perform the particular task--.

Claim 8
On [line 7] of claim 8, please change “the activation control button” to --the activation control button;--.
On [line 32] of claim 8, please change “a virtual document object” to –the created virtual document object--.
[line 33] of claim 8, please change “the users” to --the users enabled to perform the particular task--.

Claim 15
On [line 9] of claim 15, please change “one or more folder” to --one or more folders--.
On [lines 30-31] of claim 15, please change “a virtual document object or virtual folder object to the users” to –the created virtual document object to the users enabled to perform the particular task--.

Claim 17
	On [lines 2-4] of claim 17, please change “wherein one of the process initiation policies includes initiating the process if the predefined process initiating file is received at any folder” to --wherein the process initiation event is the predefined process initiating file being received at any folder--.

Allowable Subject Matter
Claims 1, 5, 8, 12, 15, 17-19, and 21-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178